Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both a “data acquisition server” and an “operator display.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are found in:
 Paragraph 0008, which erroneously includes the phrase “TSPO is a 18 kD five transmembrane” It is suggested this be re-written to say “TSPO is a[n] 18 kD five transmembrane.”
Paragraph 0023, which has no content.
Paragraph 0044, which erroneously includes the phrase “may include both proprietary or dedicated networks.” It is suggested this be re-written to say either “may include both 
Paragraph 0057, which erroneously includes the phrase “or other data may exchanged between.” It is suggested this be re-written to say “or other data may [be] exchanged between.”
Paragraph 0066, which erroneously includes the phrase “random walk simulations, as implemented in Camino, was performed.” It is suggested this be re-written to say “random walk simulations, as implemented in Camino, [were] performed.”
Paragraph 0082, which erroneously uses the phrase “As shown in Fig.s 6-8.” It is suggested this be re-written to say “As shown in [Figs.] 6-8.”
Appropriate correction is required.
The use of the terms “Blender,” “MatLab,” and “Fluorinert,” which are a trade names or a marks used in commerce, have been noted in this application. These terms should be accompanied by the generic terminology; furthermore these terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2, 3, 8, and 9 are objected to because of the following informality:
Claims 2, 3, 8, and 9 erroneously use the adjective “microglial” in the phrase, “extracellular compartments of microglial.” It is suggested this be re-written to say either “extracellular compartments of [microglia]” or “extracellular compartments of microglial [cells].”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-12 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wang et al. (Patent App. Pub. No. US 2018/0263569 A1).
Regarding claim 7, Wang discloses a method for non-invasively assessing neuro-inflammation in a subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10), the method comprising: acquiring neurite orientation dispersion and density imaging (NODDI) data of the subject (See Wang: Claims 1, 13; Paras. 0023-0025; Figs. 1(a), 1(b)); processing the NODDI data  (See Wang: Claims 1, 13; Paras. 0023-0025; Figs. 1(a), 1(b)) to determine an orientation dispersion index (ODI) component of the NODDI data (See Wang: Claims 1, 3, 7, 13; Paras. 0023-0025; Figs. 1(a), 1(b)); assessing the ODI component against one of a reference of neuro-inflammation or a prior ODI component acquired from the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 2, 10; (providing for the diffusion index to be “normalized based on the anatomical image 3 and a structural template 6 … [which] … is then parcellated through automatic whole-brain parcellation”)) to determine one of an acute assessment or a chronic assessment of neuro-inflammation in the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10; (providing for “a severity score that represents the clinical severity of the neurological disorder”)); and generating a report indicating the one of an acute assessment or a chronic assessment of neuro-inflammation in the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). The normalization of the diffusion index based on the 
Regarding claim 8, Wang discloses the method of claim 7 (See above discussion) wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial in brain tissue (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). Furthermore, in the neuro-inflammation context, the changes in ODI necessarily relates to changes in extracellular compartments of microglia in brain tissue.
Regarding claim 9, Wang discloses the method of claim 8 (See above discussion) wherein the changes in extracellular compartments of microglial include microglial density and morphology that are associated with neuro-inflammation (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). Furthermore, in the neuro-inflammation context, the changes in extracellular compartments of microglia necessarily include microglial density and morphology.
Regarding claim 10, Wang discloses the method of claim 7 (See above discussion) wherein assessing the ODI component includes determining alterations in microglia morphology (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). Furthermore, assessing the ODI component necessarily includes determining alterations in microglia morphology.
Regarding claim 11, Wang discloses the method of claim 7 (See above discussion) wherein assessing the reference of neuro-inflammation includes a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). 

As mentioned in the instant application at paragraph 0011, the ODI component of the NODDI model is being used to “distinguish the extracellular space (ODI; orientation dispersion index, inclusive of microglia) as a unique and quantitative microstructural environment.” This extracellular space is well understood to contain microglia. (See e.g. Constance Hammond, Cellular and Molecular Neurobiology 24 (Burlington: Elsevier Science, 2nd ed. 2012) (specifying that microglia appear in interneruronal spaces)). Changes or alterations in microglia, including their density and morphology have been established in the Alzheimer’s disease pathology. (See JJ Rodríguez et al., Increase in the Density of Resting Microglia Precedes Neuritic Plaque Formation and Microglial Activation in a Transgenic Model of Alzheimer’s Disease, Cell Death and Disease, Jan. 14 2010, at 1 (showing an increase in the density of resting microglia in Alzheimer’s disease pathology); see also Inelia Morales et al., Tau Oligomers and Fibrils Induce Activation of Microglial Cells, 37 J. of Alzheimer’s Disease 849, 851-55 (2013) (showing activation and morphological alterations of microglia in Alzheimer’s disease pathology)). Finally, Alzheimer’s disease has a well-established link to neuro-inflammation. (See e.g. Fengjin Zhang & Linlan Jiang, Neuroinflammation in Alzheimer’s Disease, 11 Neuropsychiatric Disease and Treatment 243 (2015) (surveying the research related to the role of neuro-inflammation in Alzheimer’s disease). For these and the reasons provided above, the Wang reference’s disclosure of a method which uses the orientation dispersion index (ODI) that results from NODDI (See Wang: Para. 0024) as the diffusion index (See Wang: Claim 1) in order to calculate a severity score (See Wang: Claim 1) of the Alzheimer’s neurological disorder (See Wang: Para. 0022) to predict the clinical severity of Alzheimer’s disease (See Wang: Claim 1; Para. 0022) is interpreted as disclosing each and every limitation of claims 7-12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sperl et al. (Patent App. Pub. No. US 2016/0334489 A1), in view of Wang et al. (Patent App. Pub. No. US 2018/0263569 A1).
Regarding claim 1, Sperl teaches a magnetic resonance imaging (MRI) system (See Sperl et al. Pat. App. Pub. No. US 2016/0334489 A1: Claim 10; Paras. 0006, 0021-0027; Fig. 1, Ref. Char. 10) comprising: a magnet system (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1, Ref. Char. 28) configured to generate a polarizing magnetic field (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1) about at least a portion of a subject arranged in the MRI system (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1, Ref. Char. 26); a plurality of gradient coils (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig.1, Ref. Chars. 30, 32, 34) configured to apply a gradient field (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1) to the polarizing magnetic field (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1); a radio frequency (RF) system (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1, Ref. Char. 36) configured to apply an excitation field (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1) to the subject (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1, Ref. Char. 26) and acquire MR image data from the subject (See Sperl: Claim 10; Paras. 0006, 0021-0027; Fig. 1); a computer system (See Sperl: Claims 10; Paras. 0006, 0021-0027; Fig. 1) programmed to: control the plurality of gradient coils (See Sperl: Claims 10-16; Paras. 0006, 0021-0027; Fig. 1) and the RF system (See Sperl: Claims 10-16; Paras. 0006, 0021-0027; Fig. 1) to acquire neurite orientation dispersion and density imaging (NODDI) data from the subject (See Sperl: Claims 10-16; Paras. 0006, 0013, 0021-0027, 0041-0043; Figs. 1, 5, Ref. Chars. 130, 132), except Sperl 

Regarding claim 2, Sperl viewed light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial in brain tissue. Nevertheless, Wang teaches wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial in brain tissue (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10).
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 2 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired." Furthermore for the reasons discussed above, in the neuro-inflammation context, the changes in ODI necessarily relates to changes in extracellular compartments of microglia in brain tissue.
Regarding claim 3, Sperl viewed in light of Wang teaches the system of claim 2 (See above discussion). However, Sperl fails to teach wherein the changes in extracellular compartments of 
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 3 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired." Furthermore for the reasons discussed above, in the neuro-inflammation context, the changes in extracellular compartments of microglia necessarily include microglial density and morphology.
Regarding claim 4, Sperl viewed in light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein assessing the ODI component includes determining alterations in microglia morphology. Nevertheless, Wang teaches wherein assessing the ODI component includes determining alterations in microglia morphology (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10).
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 4 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological 
Regarding claim 5, Sperl viewed in light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein assessing the reference of neuro-inflammation includes a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments. Nevertheless, Wang teaches wherein assessing the reference of neuro-inflammation includes a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10).
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 5 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired." 
Regarding claim 6, Sperl viewed in light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein the computer system is further configured to generate an image of the subject and generate the report to include the image of the subject to illustrate a location of neuro-inflammation in the subject on the image. Nevertheless, Wang teaches wherein the computer system is further configured to generate an image of the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 2, 10) and generate the report to include the image of the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 2, 10) to illustrate a location of neuro-inflammation in the subject 
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 6 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alexander et al. (U.S. Patent App. Pub. No. 2018/0116603 A1) teaches a brain characterization system relying upon measurements of water diffusion in brain tissue gathered using MRI. 
Liu et al. (U.S. Patent App. Pub. No. 2016/0187443 A1) teaches a method of acquiring MRI diffusion data, including use of the NODDI model.
Novikov et al. (U.S. Patent App. Pub. No. 2016/0343129 A1) teaches a system, method, and medium for determining brain microstructures using MRI, including use of the NODDI model.
Warfield et al. (U.S. Patent App. Pub. No. 2016/0231410 A1) teaches methods and apparatus for analyzing biological microstructures using NODDI.
Adluru, G., Gur, Y., Anderson, J. S., Richards, L. G., Adluru, N., & DiBella, E. V. R. (2014). Assessment of white matter microstructure in stroke patients using NODDI. Piscataway: The Institute of Electrical and Electronics Engineers, Inc. (IEEE). Using the NODDI model to study microstructural changes in stroke patients.
Alexander, D. C., Hubbard, P. L., Hall, M. G., Moore, E. A., Ptito, M., Parker, G. J. M., & Dyrby, T. B. (2010). Orientationally invariant indices of axon diameter and density from diffusion MRI. NeuroImage, 52(4), 1374-89. Teaches a technique for imaging orientationally invariant indices of axon diameter and density in white matter.
Assaf, Y., & Basser, P. J. (2005). Composite hindered and restricted model of diffusion (CHARMED) MR imaging of the human brain. NeuroImage, 27(1), 48-58. Teaches the parameters of the CHARMED model in MRI.
Assaf, Y., Blumenfeld-Katzir, T., Yovel, Y., & Basser, P. J. (2008). AxCaliber: a method for measuring axon diameter distribution from diffusion MRI. Magnetic resonance in medicine, 59(6), 1347–1354. Teaches the parameters of the AxCaliber model in MRI.
Churchill, N. W., Caverzasi, E., Graham, S. J., Hutchison, M. G., & Schweizer, T. A. (2017). White matter microstructure in athletes with a history of concussion: Comparing diffusion tensor imaging (DTI) and neurite orientation dispersion and density imaging (NODDI). Human Brain Mapping, 38(8), 4201-4211. Using the NODDI model and ODI measurements to investigate changes in microstructure associated with traumatic brain injury.
Colgan, N., Siow, B., O'Callaghan, J., Harrison, I. F., Wells, J. A., Holmes, H. E., . . . Lythgoe, M. F. (2016). Application of neurite orientation dispersion and density imaging (NODDI) to a tau pathology model of Alzheimer’s disease. NeuroImage, 125, 739-744. Uses the NODDI model in the study of Alzheimer’s disease.
Constance Hammond, Cellular and Molecular Neurobiology 24 (Burlington: Elsevier Science, 2nd ed. 2012). Specifying that microglia appear in interneruronal spaces.
Fengjin Zhang & Linlan Jiang, Neuroinflammation in Alzheimer’s Disease
Grussu, F., Schneider, T., Zhang, H., Alexander, D. C., & Wheeler-Kingshott, C. (2015). Neurite orientation dispersion and density imaging of the healthy cervical spinal cord in vivo. NeuroImage, 111, 590-601. Uses the NODDI model to analyze spinal cord in vivo.
Grussu, F., Schneider, T., Tur, C., Yates, R. L., Tachrount, M., Andrada Ianuş, . . . Claudia A M Gandini, W. (2017). Neurite dispersion: A new marker of multiple sclerosis spinal cord pathology? Annals of Clinical and Translational Neurology, 4(9), 663-679. Uses the NODDI model to analyze spinal cord in vivo in multiple sclerosis related pathology.
Harms, R. L., Fritz, F. J., Tobisch, A., Goebel, R., & Roebroeck, A. (2017). Robust and fast nonlinear optimization of diffusion MRI microstructure models. NeuroImage, 155, 82-96. Comparing the performance of the CHARMED and NODDI models.
Harrison NA, Cooper E, Dowell NG, Keramida G, Voon V, Critchley HD, Cercignani M. Quantitative Magnetization Transfer Imaging as a Biomarker for Effects of Systemic Inflammation on the Brain. Biol. Psychiatry. 2015 Jul 1; 78(1):49-57. Using quantitative magnetization transfer to measure systemic inflammatory.
Inelia Morales et al., Tau Oligomers and Fibrils Induce Activation of Microglial Cells, 37 J. of Alzheimer’s Disease 849, 851-55 (2013). Showing activation and morphological alterations of microglia in Alzheimer’s disease pathology.
JJ Rodríguez et al., Increase in the Density of Resting Microglia Precedes Neuritic Plaque Formation and Microglial Activation in a Transgenic Model of Alzheimer’s Disease, Cell Death and Disease, Jan. 14 2010, at 1. Showing an increase in the density of resting microglia in Alzheimer’s disease pathology.
Mayer, A. R., Ling, J. M., Dodd, A. B., Meier, T. B., Hanlon, F. M., & Klimaj, S. D. (2017). A prospective microstructure imaging study in mixed-martial artists using geometric measures and 
Slattery, Catherine F. et al. (2015). Music as a Probe of Default Mode Network Function in Young-Onset Alzheimer’s Disease, Alzheimer’s & Dementia: The Journal of the Alzheimer’s Association, Volume 11, Issue 7, P91. Using NODDI to analyze Alzheimer’s disease.
Stoll G, Bendszus M. Imaging of inflammation in the peripheral and central nervous system by magnetic resonance imaging. Neuroscience. 2009 Feb 6; 158(3):1151-60. Using MRI to visualize inflammation.
Tariq, M., Schneider, T., Alexander, D. C., Gandini Wheeler-Kingshott, C., A., & Zhang, H. (2016). Bingham-NODDI: Mapping anisotropic orientation dispersion of neurites using diffusion MRI. NeuroImage, 133, 207-223. Describing the parameters of the Bingham-NODDI model.
Zhang, H., Schneider, T., Wheeler-Kingshott, C., & Alexander, D. C. (2012). NODDI: Practical in vivo neurite orientation dispersion and density imaging of the human brain. NeuroImage, 61(4), 1000-1016. Teaching the parameters of the NODDI model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IMANI HAYMAN can be reached on (571) 270-5528.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/Trenton D. Hatherill/Examiner, Art Unit 4184      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793